Citation Nr: 0000277	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-40 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant had active duty for training from August 1991 
to December 1991.

A rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, in November 
1995, granted service connection for a bilateral knee 
disorder, and assigned a noncompensable rating for each knee 
from the date of the appellant's original claim, August 17, 
1995.  The same rating action also assigned a 10 percent 
rating for the aggregate service-connected disability 
pursuant to 38 C.F.R. § 3.324 (1999).  The appellant filed a 
timely appeal thereon.

In a rating action in May 1997, the RO increased the ratings 
assigned for each knee to 10 percent from August 17, 1995.  
Since this is not the maximum assignable, pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), the issue would have remained 
on appeal.  In any event, the appellant indicated that 
although appreciative of the actions, she was not fully 
satisfied with those ratings, and the case was forwarded to 
the Board of Veterans Appeals (the Board). 

The Board remanded the case in April 1998 for specific 
development of the evidence.  

In May 1999 the RO affirmed the 10 percent evaluations for 
the bilateral knee disabilities, and has returned the case to 
the Board for further appellate review.  

FINDINGS OF FACT

1.  The left knee disability is productive of not more than 
slight impairment, with no evidence of moderate impairment or 
additional functional loss due to pain or other pathology.

2.  The right knee disability is productive of not more than 
slight impairment, with no evidence of moderate impairment or 
additional functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4,45, 4,59, 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, with regard to conclusions reached on any 
given medical issue to include a determination with regard to 
such things as degree or extent of functional impairment of a 
disability, VA cannot substitute its own judgment or opinion 
for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And the assignment of specific ratings must be made upon a 
review of the entire evidentiary record including thorough 
and comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993). 

The United States Court of Veterans Appeals (Court) has also 
reviewed the method of evaluating increased ratings for 
musculoskeletal disorders in recent holdings.  In particular, 
it has addressed the use of several sections of 38 C.F.R. 
Part 4.  


When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually, painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court also has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes.  However, when arthritis has 
not been established by X-rays, these criteria are 
technically inapplicable including reading the Codes in 
conjunction with 38 C.F.R. § 4.59 and  4.40, which relate to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1999).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), 10 percent is warranted.  

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.  

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  

When extension is limited to 10 degrees, 10 percent is 
warranted.  When extension is limited to 5 degrees, zero 
percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

In service, the appellant complained of knee pain and 
swelling.  Grind test was positive.  Examination showed 
bilateral tenderness to palpation at the mid femoral condyle.  
Bone scan showed mild increased intake in the femoral and 
tibia sides of both knees and ankles.  Diagnosis was 
retropatellar pain syndrome, bilateral, and genu recurvatum.

Private treatment reports from September 1995 show complaints 
of same day swelling of both knees after prolonged repetitive 
knee activity.  The appellant recalled having hurt her knees 
after a run in 1991.  It was noted that in the past, the 
appellant had also had bilateral surgical procedures for heel 
spurs.  On examination, there was minimal joint fluid in the 
knee and bilateral crepitation.  The knee joints were stable 
to range of motion maneuvers.  The physician assessed the 
problem as bilateral knee pain "? arthritis".  The 
physician's statement prepared from memory at a later date 
was to the effect that X-rays had not shown dislocation or 
fractures, although the appellant had a somewhat more V-
shaped patella than usual.  A report of those X-rays was 
later submitted and was negative.

A report of private orthopedic clinic care in July 1996 noted 
that the appellant was having marked swelling in her knees, 
with pain and discomfort.  She denied locking or catching, 
but said that the pain was sometimes so severe as to wake her 
up at night.  She had not recently taken any medications for 
the pain.  

On examination, there was no effusion of the knee joints.  
Medial and collateral ligaments were stable.  There was no 
laxity of the anterior posterior cruciate ligaments or 
rotatory instability.  McMurray's tests were negative.  X-
rays were negative.  It was felt that she might have 
chondromalacia.  She was given a prescription for Feldene and 
placed on an exercise program.

A report of a visit to a private orthopedic surgeon in 
December 1996, in part for other complaints, shows the 
appellant was found to have hypermobility of both knees with 
some increased hyperextension and possible patellar 
dysfunction.  She indicated that her heel spur surgeries had 
been in 1980, 1981 and 1989.  Clinical findings included some 
crepitation of both knees and slight tenderness along the 
knee fat pads, which she said would swell.  A physical 
therapy program was recommended.

On VA examination in March 1997, the appellant stated that 
she recalled no specific injury to her knees, but recalled 
that after excessive running, she developed knee problems.  
Rheumatologic panel had been run privately and had been 
negative.  She complained of aching, swelling and laxity in 
both knees.

On examination, visually and by actual measurement, there was 
some slight loss of the distal quadriceps side of the right 
knee.  The right knee looked somewhat more boggy than the 
left, and there was some loss of the patellar outline.  Her 
range of motion of both knees was full.  There was crepitus 
of the right knee, less so in the left knee.  Both knees 
seemed to exhibit a positive maneuver to the drawer's signs.  
Bipatellar pain syndrome was diagnosed and magnetic resonance 
imaging (MRI) was scheduled.  An MRI report is of record 
dated as having been read in April 1997 showing several 
views, all of which were normal.

On VA examination in December 1998, the appellant reported 
that she continued to have knee problems.  She was currently 
not working but going to school (although she had taken some 
time off to care for her mother), and had worked as a nurses 
aide for some 10 years.  She had had a variety of other jobs 
as barmaid, waitress, and "care attendant" at a state 
hospital.  She reported that she had not been seen often for 
her knees, although she had been to VA twice in the past, 
when she was given a brace and prescription which had since 
run out.


On examination, the appellant complained of generalized pain 
around the knees, particularly anteriorly.  Occasionally, the 
knee pain would radiate both proximally and distally a few 
inches above and below the knee.  She also had a burning 
sensation in the anterior aspect of the knee, particularly 
when the knee was relaxed.  She said she had no particular 
swelling although the knee felt puffy most of the time.  She 
had had no true locking or giving way.  She did have braces 
for both knees and would wear these when she was going to be 
up and about all day.  She was not taking any physical 
therapy.

The appellant indicated that she could walk without 
difficulty.  She avoided squatting because she had difficulty 
recovering from that motion, and was able to go up and down a 
flight of stairs, but this would frequently bother her knees.  
She avoided running and could kneel but usually did not.  She 
had been working at the local VA facility two days a week and 
was able to do that job.  She was taking no medication for 
her knees.  She said she did not like to stand in any given 
position for long.

On examination, there was no swelling, warmth, tenderness or 
erythema about either knee.  There was particularly no joint 
line tenderness.  Both knees were stable in all planes, and 
all test signs were negative bilaterally.  Specifically, 
there was no crepitation of either knee on range of motion.  
She had multiple scars including around the knees from other 
injuries in the past, including an auto injury some years 
before.  Examination of the ankles and feet was negative.  
Reflexes and sensation were intact.  There was a slight 
difference in the size of her right versus left leg 
circumferential measurements which the examiner could not 
fully explain.  It was noted that an MRI in 1997 had been 
negative.  

X-rays taken in April 1998 were likewise normal.  Diagnosis 
was questionable chondromalacia of the knees.  It was noted 
that her physical examination was entirely within normal 
limits, including the lack of swelling, pain or crepitation, 
as well as a lack of heat, instability or X-ray or other 
evidence of abnormality.  It was felt that based on her 
subjective complaints, she did not need a cane or crutch but 
should avoid doing those activities which caused her 
problems.  A brace or support was also not felt to be 
necessary.  

The examining physician was requested to review the findings 
in January 1999 and respond to additional questions.  
Specifically, the physician reported that indeed he had 
previously reviewed the claims file, as well as the lengthy 
history of record, which he reiterated in detail.  

The examiner also concluded that the appellant's knee 
problems did not involve any muscle or nerve involvement; 
that there was no objective pathology on examination, but her 
subjective findings would suggest that she limit those 
activities which caused her difficulty; that there was no 
sign of skin changes, atrophy, or physical findings of any 
knee or other lower extremity abnormalities; and that there 
were no other overlapping factors which would impact the knee 
disability.  He suggested that given the absence of 
abnormalities on MRI and X-rays, to completely eliminate the 
possibility of retropatellar pain syndrome, a bone scan might 
be undertaken.  

Analysis

Initially, the Board finds that the appellant's claim for 
increased evaluations for her right and left knee 
disabilities is well-grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the claim is a plausible one.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also, 
Proscelle v. Derwinski, 2 Vet. App. 269 (1992). 

The Board is also satisfied that as a result of the April 
1998 remand of the case to the RO for further development and 
adjudicatory actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that the VA examiner suggested 
accomplishement of a bone scan to rule out retropatellar pain 
syndrome in view of the appellant's symptomatic complaints.  
Such a bone scan was not accomplished and, in view of the 
examiner's overwhelming normal findings obtained on 
examination, there is no evidentiary basis upon which to 
predicate accomplishment of any further diagnostic studies.

The Board notes that this case involves an appeal as to the 
initial rating, a 10 percent rating for each knee disability, 
effective from the day of the original claim in October 1995.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  However, in the case at hand, 
the Board finds, in view of the evidentiary record as 
constituted and elaborated upon earlier, a staged rating is 
not appropriate with regard to an increased evaluation for 
either knee.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has determined that the most appropriate 
ratings assigned for both knees are pursuant to Diagnostic 
Code 5262.  This is a Code provided for overall knee 
impairment, and is probably as appropriate as any in the 
rating of the herein concerned knee disabilities.  The Board 
might find other criteria such as based on specific ranges of 
motion, etc., to also be appropriate, although there is no 
specific element of instability as such in either knee, 
albeit there is apparent pain and some allegations of slight 
swelling on occasion.  However, regardless of which specific 
Code is used, the findings are in the aggregate, reflective 
of something of not more than of a relative slight nature, 
consistent with not more than a 10 percent evaluation 
whichever diagnostic code is applied.  


It is noted that a minimum compensable rating of 10 percent 
is assignable for a joint which is impacted by limited motion 
when there is arthritic change.  In this case, however, it is 
noteworthy that repeated X-rays and an MRI have shown no 
degenerative changes of any sort in either knee.  

The clinical evidence does not show any sign of significant 
instability or subluxation, dislocations, locking, or any 
other similar findings, and the measured knee motions are 
normal, and never in excess of the relative minimum required 
for compensation under any applicable criteria.  

Accordingly, these clinical findings easily correspond at 
their very worst to something modestly more than a 
noncompensable rating and perhaps less than required a 10 
percent rating for both knees.  The RO resolved all doubt in 
the veteran's favor, as was entirely appropriate, and 
assigned the higher rating of 10 percent in accordance with 
38 C.F.R. § 4.7.  

However, given the absence of objective clinical sign of more 
than minimal swelling on occasion, pain and slight limitation 
of motions, there is no clinical evidence to sustain an 
evaluation in excess of 10 percent for either right or left 
knee disorder, regardless of what specific schedular criteria 
may be applied.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  






In this regard, the Board notes that the last VA examination 
of record shows the examiner considered functional loss due 
to pain and determined there was no evidence of skin changes 
or any other clinical objective pathology.  The record is 
devoid of atrophy, incoordination, weakened movement, 
fatigability, etc. of clinical pathology upon which to 
predicate assignment of a higher rating for either knee under 
any of the pertinent diagnostic codes with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, while the RO has provided the 
criteria for assignment of an extraschedular evaluation, it 
has not actually discussed them in light of the veteran's 
claim for increased evaluations for her bilateral knee 
disabilities.






In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The appellant has worked in a variety of jobs over the years, 
and has also gone to school, but she has not shown that her 
knees cause her particular occupational impairment.  She does 
not require medication, and the record is clear in showing 
that there is no marked interference in the veteran's 
employment due to her bilateral knee disabilities.  The 
evidentiary record is also devoid of any need for 
hospitalization for treatment of either knee.  

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
either knee.

The evidentiary record does not support a grant of 
entitlement to an initial increased evaluation for the 
bilateral knee disabilities with application of all pertinent 
governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for disability involving 
either knee.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
assigned for a left knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disorder is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

